Citation Nr: 0508422	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for amenorrhea. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 18, 1987 to 
October 10, 1987 and from September 20, 1990 to August 31, 
1991.  She had service in Southwest Asia from October 7, 1990 
to July 25, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision, by the Jackson, Mississippi, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for amenorrhea; that rating action also denied the 
veteran's claim for a compensable evaluation for residuals of 
fracture of the right wrist.  The veteran appeared and 
offered testimony at a hearing before the Decision Review 
Officer (DRO) at the RO in January 2004.  A transcript of 
that hearing is of record.  

In a rating action of July 2002, the RO determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a lung disorder, to 
include bronchitis.  A notice of disagreement with that 
determination was received in September 2002.  A statement of 
the case was issued in September 2003.  However, the record 
contains no substantive appeal with respect to that issue, 
and it has not been certified to the Board.  Therefore, that 
issue is not in appellate status, and will not be addressed 
by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2004).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.  

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving amenorrhea; there is no 
medical evidence of record relating the veteran's amenorrhea 
to her period of active service.  

3.  The veteran's service-connected residuals of a right 
wrist fracture are manifested by slight limitation of motion 
of the wrist, slight weakness, fatigue, tenderness to 
palpation, and pain on use of the wrist.  Such functional 
losses equate to a compensable loss of motion of the right 
wrist.  


CONCLUSIONS OF LAW

1.  Amenorrhea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

2.  Resolving all reasonable doubt in favor of the veteran, 
the Board finds that the criteria for a 10 percent 
evaluation, but no higher, for residuals of a right wrist 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for an increased rating for her right wrist 
disorder and service connection for amenorrhea was received 
in February 2002; and, in an April 2002 letter, the RO 
provided notice to her regarding what information and 
evidence was needed to substantiate her claim for benefits, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to submit any evidence in her possession 
that pertains to the claims.  The veteran was provided 
adequate notice of the evidence needed to substantiate her 
claims.  Significantly, the discussions in the July 2002 
decision appealed, the March 2003 statement of the case 
(SOC), and the October 2004 supplemental statement of the 
case (SSOC) (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Additionally, the RO sent the veteran letters in April 2002 
and January 2005 specifically informing her of the enactment 
of the VCAA and its resulting impact on her particular 
claims.  The RO not only explained the duties to notify and 
assist her with her claims, but also explained what the 
evidence must show to establish her entitlement, when and 
where to send pertinent information, what VA had done to 
assist her in developing her claims, and how to contact VA 
for additional assistance.  This included assuring her that 
VA would obtain all VA or other Federal records that she 
identified.  So this letter, even aside from the rating 
decision alluded to above, the SOC, and the SSOC provided her 
with a specific explanation of the type of evidence necessary 
to substantiate her claims, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing service connection for amenorrhea, and a 
higher rating for residuals of a fracture of the right wrist 
have remained essentially the same despite the change in the 
law concerning the preliminary duties to notify and assist.  
The Board finds, then, that VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed.  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claims, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained both the veteran's private 
and VA medical records, and has provided the veteran with 
recent VA examinations to clarify the nature and etiology of 
the gynecological disorder, and to determine the severity of 
her right wrist disorder.  As such, VA's duties under the 
VCAA have been satisfied, and the case is ready for 
adjudication.  

II.  Factual Background.

The record indicates that the veteran served on active duty 
in the United States Army from September 1990 to August 1991, 
which included service in Southwest Asia from October 7, 1990 
to July 25, 1991, during the Persian Gulf War.  She also had 
prior service in the Reserves.  The service medical records 
reflect that the veteran was seen on several occasions for 
complaints of female problems; she was diagnosed with 
vaginitis and urinary tract infections.  She also received 
treatment for pain in the right wrist as a result of a fall 
in October 1990.  Redeployment examination in June 1991 was 
negative for any disabilities; in fact, on her June 1991 
medical history report, she denied receiving any treatment 
for a female disorder or having had a change in her menstrual 
pattern.  

VA treatment records, dated from February 1992 to October 
2001, reflect ongoing treatment for several disabilities, 
including right wrist pain and irregular periods.  In 
February 1992, the veteran was seen for complaints of 
cramping in the right hand.  The assessment was hand pain.  
During a clinical visit in May 1996, the veteran complained 
of infrequent periods.  The impression was irregular periods, 
hypothalamic amenorrhea.  When seen in May 1999, the veteran 
complained of pain in the right wrist with use, even with 
such minor activity as putting on makeup; she also complained 
of swelling.  The diagnosis was R/O carpal tunnel syndrome.  
Received in March 2002 were VA progress notes, dated from 
August 2001 to February 2002, showing treatment primarily for 
unrelated knee and back disorders, as well as a psychiatric 
disorder.  These records do not reflect any complaints or 
treatment for a gynecological disorder.  

Received in July 2002 were additional VA progress notes, 
dated from March 1992 to June 2002, which show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities, including wrist pain.  During a 
clinical visit in February 2000, it was noted that the 
veteran had a history of carpal tunnel syndrome of the right 
wrist with a normal emg/ncv.  The veteran also reported 
problems with amenorrhea since the Persian Gulf; she reported 
having her menses 3 to 4 times a year.  The pertinent 
diagnosis was secondary amenorrhea.  When seen in March 2001, 
the veteran requested a splint for the right wrist.  She 
complained of aching in the dorsum of the hand and thumb; no 
numbness at night, but the hand tires after awhile.  
Following an evaluation, the assessment was writer's cramp 
vs. CTS.  

The veteran was afforded a VA compensation examination in 
July 2002, at which time she reported problems with right 
wrist pain.  It was noted that the veteran was right handed.  
She stated that activity such as lifting and carrying were 
bothersome; she also stated that the right arm fatigued 
rather easily, even with activities no more strenuous as 
putting on makeup.  She had a right wrist splint that she 
wore at night, and she had a "computer glove," that she 
wore at work during the day.  Examination of the right wrist 
revealed no evidence of redness, heat or swelling.  There was 
tenderness to palpation over the bulbar as well as the dorsal 
aspect of the wrist.  Range of motion testing 65 degrees of 
dorsiflexion, and 55 degrees of palmar flexion.  There was 30 
degrees of ulnar deviation, and 10 degrees of radial 
deviation.  There was pain on extremes of dorsiflexion.  She 
also had pain on extremes of ulnar and radial deviation.  She 
made a good fist in the hand, and could oppose the thumb to 
the remaining fingertips satisfactorily.  She had 4/5-grip 
strength in the right hand.  Tinel's sign was negative.  X-
ray of the right wrist was normal.  The impression was 
residuals of right wrist fracture.  The examiner noted that 
the veteran had pain on range of motion testing.  He stated 
that pain could further limit functional ability during 
flare-ups or with increased use as described; however, it was 
not feasible to attempt to express any of these in terms of 
additional limitation of motion, as these matters cannot be 
determined with any degree of medical certainty.  

Medical evidence of record, dated from January 1997 through 
March 2003, reflect evaluation for unrelated low back, knee 
and psychiatric disorders.  Subsequently VA progress notes, 
dated from September 2002 to October 2002, reflected similar 
complaints and findings.  These records do not reflect any 
complaints or findings regarding the right wrist or a 
gynecological disorder.  

At her personal hearing in January 2004, the veteran 
testified that the wrist was getting worse.  The veteran 
indicated that her job involved inputting information on the 
computer; she stated that it was taking her longer to do her 
job, because her right wrist tires easily.  It was reported 
that the veteran experiences pain, weakness, and giving away 
of the right wrist.  The veteran also reported she had been 
taking Naprosyn for inflammation.  The veteran testified that 
she had no problems with her menstrual cycles prior to her 
service in the Persian Gulf.  She indicated that her 
menstrual cycles are very irregular; she stated that she may 
have a cycle about 2 or 3 times a year.  The veteran 
explained that when her cycle does come, it lasts anywhere 
from 10 to 14 days; and, she experiences a lot of heavy 
bleeding.  The veteran noted that the problem started about 
one year after she was discharged from military service.  

On the occasion of a VA orthopedic examination in March 2004, 
the examiner noted that the wrist has remained symptomatic.  
The veteran described chronic type pain.  She has a wrist 
brace, but she does not use it because it interferes with her 
function.  It was noted that the veteran works as a 
timekeeper for the nursing service at the Jackson, VA, where 
she does a lot of typing that aggravates her wrist.  It was 
also noted that the veteran wears a computer glove, and she 
stated that she has a gel pad under the right wrist, which 
she uses while inputting data.  The veteran indicated that 
she is bothered by activities such as lifting and carrying 
objects.  She stated that she felt as if she is losing 
strength in the hand; she is even bothered by brushing her 
teeth.  The veteran described pain and swelling of the wrist, 
which gets significant from time to time, but she does not 
consider this as incapacitating.  

On examination, it was noted that the veteran was ambulatory 
with a cane in the right hand, UU with a slight limp.  
Examination of the right wrist revealed no evidence of 
redness, heat or deformity.  No definite swelling was noted.  
On range of motion testing, she had 50 degrees of 
dorsiflexion and 60 degrees of palmar flexion.  She had 35 
degrees of ulnar deviation and 15 degrees of radial 
deviation.  She demonstrated some degree of guarding during 
the examination secondary to complaints of pain on motion.  
There was no additional limitation of motion after repetitive 
motion.  She did have tenderness to palpation over the dorsum 
of the right wrist.  She made a satisfactory fist in the hand 
and could oppose the thumb to the remaining fingertips 
satisfactorily.  Grip strength was felt to within normal 
limits.  No thenar atrophy was noted, and the Tinel's sign 
was negative.  X-ray study of the right wrist was reported as 
normal.  The impression was residuals of old right wrist 
fracture.  

In March 2004, the veteran was also afforded a gynecological 
examination.  The veteran reported having regular cycles 
until about a year after the gulf war.  It was noted that she 
weighed about 150 pounds when she was on active duty, and for 
a while after; she slowly gained weight over the past 10 
years and, at the time of the examination, she weighed 275 
pounds.  The veteran reported she can go up to 3 months 
without a cycle; and, when they come, they are very heavy 
with cramping.  It was noted that she has had no prior 
gynecological surgery or breast surgery.  There was no 
intermentrual bleeding; no symptoms of menses monthly without 
bleeding.  She was not trying to get pregnant.  She has not 
been on any medication, which would lead to anovulation and 
denied social drugs.  She denied hirsutis, galactorrhea, 
thyroid symptoms, or urinary tract problems.  She did report 
some mild urgency incontinence and mild stress incontinence; 
she had nocturia 2 times a night.  

On examination, it was noted that the veteran weighed 275.2 
pounds.  Examination of the chest, breast, and lungs was 
normal.  A recent pap examination was normal, and uterus was 
not enlarged.  The diagnostic impression was irregular 
menstrual cycles with probable oligoovulation, possibly 
weight related; possible PCOS, possible hormonal related.  
The examiner indicated that he didn't really know whether he 
would be able to say with certainty that the veteran's 
gynecological problem is related to service, as there are so 
many varied known and unknown causes of oligoovulation and 
abnormal uterine bleeding.  In an addendum, dated in May 
2004, the examiner explained that weight gain can and is 
known to lead to ovulation problems with subsequent possible 
polycystic ovary syndrome (pcos).  The examiner also 
explained that he couldn't say that the veteran's 
gynecological condition was caused by her service in the gulf 
war.  He further noted that any woman who gains 125 pounds 
over the years can have problems with ovulation, and 
menstrual irregularities.  There is an extremely long list of 
factors that can lead to weight gain and menstrual 
irregularities.  In short, the examiner stated that the 
veteran's menstrual irregularities were caused by an 
ovulation problems; other than that, he was unable to say 
what led to the ovulation problem for sure.  

Received in October 2004 were VA medical records, dated from 
February 2003 to October 2004, reflecting evaluation 
primarily for unrelated low back and right knee disorders.  
These records do not reflect any complaints or findings 
regarding the right wrist or a gynecological disorder.  

III.  Legal analysis-Service connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. 
§ 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§  1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The Board notes, initially, that the post-service evidence 
shows the veteran's complaints of menstrual irregularities 
and reflects diagnoses of polycystic ovary syndrome and 
amenorrhea.  To the extent that the veteran's complaints have 
been specifically attributed to an identifiable cause, they 
are not manifestations of an illness which cannot be 
attributed to any known clinical diagnosis, and service 
connection under section 3.317 is precluded.  As indicated, 
the Persian Gulf War presumption of service connection does 
not apply to such "diagnosed" diseases.  VAOPGCPREC 8-98.  

Considering whether service connection for a menstrual 
disorder is warranted on a direct basis, the Board notes that 
a review of the veteran's service medical records reveals 
that the veteran was diagnosed with vaginitis and urinary 
tract infections, for which she was given medicated creams.  
On the report of medical history in June 1991, the veteran 
denied having received treatment for a female disorder or 
having had a change in her menstrual pattern.  Clinical 
evaluation was negative for any gynecological disorder, to 
include amenorrhea.  Therefore, the gynecological infections 
appear to have been acute and transitory in nature.  

The first post-service evidence of a menstrual disorder was 
noted during a clinical visit in May 1996, which shows that 
the veteran complained of infrequent periods.  The impression 
was irregular periods, hypothalamic amenorrhea.  At that time 
and subsequently, the veteran has consistently reported 
problems with irregular menses beginning one year after 
service discharge.  No medical evidence has been submitted to 
show the veteran now has premature menopause related to 
service, or that she has any residual disability from the 
acute and transitory gynecological infections in service.  
There is no medical opinion, for example, suggesting that the 
veteran's disorder had its onset in service, and the Board 
observes that the veteran has consistently stated the 
contrary.  In fact, following a VA examination in March 2004, 
the examiner stated that he could not attribute the veteran's 
amenorrhea to her service in the Persian Gulf; he also 
indicated "any woman who gains 125 pounds over the years can 
have problems with ovulation and menstrual irregularities."  
The Board concludes that service connection on a direct basis 
is not warranted.  

Finally, the Board observes that it cannot grant the 
veteran's claim based upon a finding of continuity of 
symptomatology after service because the veteran did not 
suffer additional gynecological symptoms until several years 
following active service, and there is no medical evidence 
relating a current condition to in-service symptomatology.  
See 38 C.F.R.§ 3.303(b) (2004).  Accordingly, the Board can 
find no basis under which to grant the benefit sought and the 
appeal is denied.  

The Board acknowledges the veteran's belief that she suffers 
from a gynecological disorder that is related to service.  
However, the record does not establish that she is competent 
to make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Board therefore must base its decision on the opinions of 
trained medical professionals.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to the issue on 
appeal.  However, as the preponderance of the evidence is 
against each of the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1991).  

IV.  Legal analysis-Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran's service-connected residuals of a right wrist 
fracture are currently evaluated as non compensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215, which 
contemplates limitation of motion of the wrist.  Limitation 
of motion of the wrist manifested by palmar flexion limited 
in line with the forearm warrants a 10 percent rating for 
both the major and minor extremity.  Limitation of motion of 
the wrist manifested by dorsiflexion less than 15 degrees 
warrants a 10 percent rating for both the major and minor 
extremity.  

Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Favorable ankylosis of the wrist in 20 
degrees and 30 degrees dorsiflexion warrants a 30 percent 
rating for the major extremity and a 20 percent rating for 
the minor extremity.  Any other position except favorable 
warrants a 40 percent rating for the major extremity and a 30 
percent rating for the minor extremity.  Unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation warrants a 50 percent rating 
for the major extremity and a 40 percent rating for the minor 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 applies to 
degenerative arthritis and provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

A review of the medical evidence reveals that the veteran's 
right wrist range of motion is not limited to the degree 
required to allow for the assignment of a compensable 
disability rating under Diagnostic Code 5215.  Specifically, 
the Board notes that the limitation of motion of the wrist 
found on VA examinations in July 2002, June 2003, and March 
2004 does not warrant a compensable evaluation under 
Diagnostic Code 5215.  Ankylosis of the right wrist has not 
been demonstrated, and so a rating under Diagnostic Code 5214 
is not in order.  However, by referring to 38 C.F.R. § 4.71, 
Plate I, the Board observes that, according to the medical 
evidence, the veteran's range of motion is nonetheless 
somewhat limited compared to that which is considered normal.  
In addition, in July 2002, the examiner noted that pain could 
further limit functional ability during flare-ups or with 
increased use as described by the veteran.  Specifically, the 
veteran indicated that certain activities such as lifting and 
carrying were bothersome; she also stated that the right arm 
fatigued rather easily, even with activities no more 
strenuous as putting on makeup.  In addition, during her 
personal hearing in January 2004, the veteran reported 
increased difficulty with her job, inputting data, because 
her wrist tires easily.  During the March 2004, the veteran 
indicated that she was even bothered by brushing her teeth.  

Moreover, there is some evidence showing instances of 
tenderness, pain, and discomfort to resistance attributed to 
the right wrist, which, when considered together, appears to 
cause the veteran some functional impairment.  The veteran's 
pain on use of the right wrist warrants an evaluation of 10 
percent, but no more, under 38 C.F.R. §§ 4.40, 4.59, and the 
holding in DeLuca.  Thus, the Board finds that, despite not 
meeting the specific schedular criteria for the assignment of 
a 10 percent disability rating for the right wrist under 
Diagnostic Code 5215, by resolving reasonable doubt in favor 
of the veteran, a 10 percent rating for the veteran's right 
wrist disability is warranted after the provisions of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca are considered.  This is 
especially true in view of this being the veteran's major 
hand.  

However, an evaluation in excess of 10 percent for the 
veteran's right wrist disorder is not warranted.  A 10 
percent evaluation is the maximum allowable rating under this 
Code for both the major and minor extremities.  Higher 
ratings could only be assigned for ankylosis of the right 
wrist.  See 38 C.F.R. § 4.71a Diagnostic Code 5214.  As 
noted, there were range of motion findings, thus ankylosis is 
not shown.  Thus, a 10 percent evaluation, but no higher, is 
warranted for the veteran's service-connected right wrist 
disorder.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran's disability picture does not present 
such an exceptional or unusual disability picture to render 
§ 3.321(b)(1) applicable.  


ORDER

Entitlement to service connection for amenorrhea is denied.  

Entitlement to a 10 percent rating, but no more, is granted 
for a right wrist disability, subject to the laws and 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


